Citation Nr: 1522413	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-23 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date prior to February 16, 1995 for the award of service connection for major depressive disorder with adjustment disorder and posttraumatic stress disorder (major depressive disorder). 

2.  Entitlement to an initial compensable evaluation prior to May 19, 2005, an evaluation in excess of 30 percent from May 19, 2005 to October 1, 2014, and thereafter, an evaluation in excess of 50 percent for major depressive disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1990 to July 1991, with additional service in the Army National Guard. 

These matters come on appeal before the Board of Veterans Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs, Regional Office located in Huntington, West Virginia (RO).  In that rating decision, the RO awarded service connection for major depressive disorder, effective from January 2004, and assigned a noncompensable evaluation prior to October 26, 2009, and thereafter an evaluation of 30 percent.  The Veteran appealed the initial assigned effective date of service connection as well as the assigned ratings. 

In a January 2013 decision, the Board awarded service connection for posttraumatic stress disorder as associated with major depressive disorder, and remanded the claims for increased rating and earlier effective date for award of service connection for major depressive disorder in order to provide the Veteran with a statement of case (SOC) in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  In a February 2013 rating decision, the RO implemented the award for service connection for PTSD.  

By the way of a July 2013 rating decision, the RO awarded an earlier effective date of February 16, 1995 for award of service connection for major depressive disorder, and assigned a noncompensable evaluation prior to May 19, 2005 and thereafter, an evaluation of 30 percent.  The Veteran was issued a July 2013 SOC that explained why earlier effective and higher ratings were not warranted.  The Veteran perfected his appeal with the submission of VA Form-9, substantive appeal.   

In a November 2014 rating decision, the RO increased the assigned evaluation from 30 to 50 percent, effective from October 2, 2014.  As the Veteran has not been granted the maximum rating available for this disability, the increased rating claim remains pending on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).

The issue of increased rating for major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On February 16, 1995, the RO received the Veteran's claim for entitlement to service connection for disability due to memory loss, impaired concentration, and sleep impairment, and it was continuously adjudicated thereafter.  

2.  In a July 2013 rating decision, the RO awarded effective date of February 16, 1995 for grant of service connection for major depressive disorder.


CONCLUSION OF LAW

The criteria for an effective date prior to February 16, 1995, for the grant of service connection for major depressive disorder, have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007).

This appeal arises from the Veteran's disagreement with assigned effective date following the grant of service connection for major depressive disorder.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  

Furthermore, the Court has held that a claimant claiming entitlement to an earlier effective date is not prejudiced by failure to provide a VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No additional discussion of the duty to notify is therefore required. 

Earlier Effective Date Claim 

The Veteran contends that he is entitled to effective date prior to February 16, 1995, for grant of service connection for major depressive disorder.  The Veteran argues that the effective date from the day following his separation from active service should be assigned.  

On February 16, 1995, VA received the Veteran's claim for service connection for disability due to memory loss, impaired concentration, and sleep troubles.  The Veteran's claim was denied in an April 1998 rating decision and he submitted a timely notice of disagreement in July 1998.  He was not issued a statement of case for his claim for service connection for a disability manifested by memory loss, impaired concentration, and sleep troubles.   The Veteran submitted a claim for service connection for PTSD in January 2004.  In an October 2010 rating decision, the RO granted service connection for major depressive disorder, and it assigned effective date of January 29, 2004.  An earlier effective date of February 16, 1995 for award of service connection for major depressive disorder was granted in a July 2013 rating decision. 

Under the applicable criteria, the effective date for a grant of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. 5110(a); 38 C.F.R. § 3.400(b).  In the case where service connection is granted based on a claim which has been finally denied and subsequently reopened by the submission of new and material evidence, the effective date is the date of VA receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F3d 1225 (2003). Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 3.155.  VA means all organization units of the Department of Veteran's Affairs.  38 C.F.R. § 1.9(b)(1).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  See 38 C.F.R. §§ 3.102 and 4.3. 

The record shows that VA received the Veteran's claim for entitlement to service connection for disability manifested by memory loss, impaired concentration, and sleep trouble (later diagnosed as depressive disorder) on February 16, 1995.  The record does not reflect that VA received any other statement by the Veteran or his representative prior to February 16, 1995, which might indicate intent to submit a claim for entitlement to service connection.  See 38 C.F.R. § 3.155. 

The law and VA regulations concerning this issue are quite clear, as set forth above: the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  Since the RO has assigned the date of receipt of the Veteran's claim - February 16, 1995- as the effective date for the grant of service connection, no earlier date may be assigned.  See 38 U.S.C.A. 5110(a); 38 C.F.R. § 3.400(b). 

The Board has considered, and is sympathetic to the Veteran's assertions that he was not aware of his eligibility to receive VA benefits prior 1995.   Regardless, every claimant for VA benefits is charged with knowledge of the laws and regulations governing VA benefits.  The United States Court of Appeals for Veterans Claims (Court), citing to an opinion from the United States Supreme Court, has held that everyone dealing with the Government is charged with knowledge of Federal statute and agency regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991).   

For the foregoing reasons, the claims for effective date prior to February 16, 1995, for the awards of service connection for major depressive disorder, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 



ORDER

An effective date prior to February 16, 1995, for grant of service connection for major depressive disorder, is denied. 


REMAND

Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the increased rating claim remaining on appeal. 

Initially, the Board notes that the Veteran's claims were last adjudicated by RO in a July 2013 statement of the case (SOC). Since July 2013, additional evidence pertaining to the increased rating claim has been associated with the claims folder. The record shows that the Veteran underwent a November 2014 VA psychiatric examination in conjunction with a claim for increased rating.  While the Veteran was issued a November 2014 rating decision that awarded an increase rating of 50 percent effective from October 2, 2014, he was not issued a supplemental statement of the case (SSOC) that addressed why an increased rating was not warranted prior to October 2, 2014.  Also, the record contains additional VA mental health treatment records.  

A review of the record does not reflect that the Veteran has been provided with an SSOC on these matters while the appeal was pending. In addition, the Veteran has not waived initial consideration. To ensure that the Veteran's procedural rights are protected, insofar as he is afforded the opportunity for initial adjudication in the first instance, the Board must return these matters to the RO/AMC, for its initial consideration of the evidence. Thereafter, he must be provided with an SSOC.

A remand is also needed to obtain a Supplemental VA medical opinion on clarify the association between the Veteran's diagnosed neuro-cognitive disorder and his his service-connected major depression.  In the November 2014 VA examination, the VA examiner identified that the Veteran had diagnoses of major depressive disorder, alcohol dependence, and neuro-cognitive disorder.  Further, the VA examiner stated that it was possible to differentiate the symptomatology between the diagnosed disorders.  The VA examiner attributed the Veteran's symptoms of depressed mood and lack of interest to his major depression, and it was noted that his alcohol dependence impacted his major depression.  The Veteran' symptoms of speech impairment, memory problems, impaired executive decision making to his neuro-cognitive disorder which was etiologically related to his history of cerebrovascular accident (CVA) in 2012.  However, a review of the medical and lay evidence prior to 2012 shows that the Veteran complained of memory and impulse control impairments associated with his major depression disorder.  

On remand, the VA examiner should also be asked, to the extent possible, to identify what symptomatology is associated with the Veteran's service-connected with adjustment disorder and posttraumatic stress disorder as opposed to that associated with a nonservice-connected neuropsychiatric condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (where it is not possible to separate the effects of a service-connected disability from any nonservice-connected conditions by competent opinion, all symptoms must be attributed to the service-connected disability).  

Notably, during the November 2014 VA examination, the Veteran reported that he is in receipt of Social Security Administration (SSA) benefits.  The evidence of record does not contain any SSA records, and there is no indication such were sought.  Since the SSA record may contain pertinent information relating to the Veteran's claims, an effort must be made to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent a letter requesting him to identify any relevant outstanding medical records. Authorized release forms should be provided. 

2. Outstanding VA treatment records from VA facilities identified by the Veteran or the record should also be obtained.

3. Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, must be obtained from SSA and associated with the claims file.  

4.  All reasonable attempts must be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which must be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  After the above development has been completed, arrange for the November 2014 VA examiner, or another appropriate specialist if unavailable, to provide an addendum medical statement to determine the nature and etiology of his neurocognitive disorder.  The Veteran's claims folder and a copy of this REMAND should be provided to the examiner for review prior to completion of the examination.   Moreover, a notation to the effect that this record review took place must be included in the examination report.   

After reviewing the claims file and examining the Veteran, the examiner should answer the following. 

a.  Provide a medical opinion on whether the Veteran's neuro-cognitive disorder is a symptoms or manifestation of his service-connected major depressive disorder or is a separately diagnosed disability. 

b.  If a separately diagnosed disability, provide a medical opinion on whether is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's neuro-cognitive disorder was permanently aggravated by his service-connected major depressive disorder. 

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

b.  If neuro-cognitive disorder is aggravated by the major depressive disorder, the clinician should report the baseline level of severity of dementia prior to the onset of aggravation and the increased manifestations which, in the clinician's opinion, are proximately due to the PTSD.

c.  If the Veteran's neuro-cognitive disorder is not aggravated by the Veteran's major depression disability, but constitutes a separate disability, then the examiner should specify which of the Veteran's psychiatric symptoms are manifestations of his service-connected disability and which are attributable to his non-service-connected neuro-cognitive disorder.  If the symptoms cannot be separated, the examiner must so indicate.  See Mittleider, supra.

In answering these questions, please discuss the Veteran's own account of pertinent history as well as all pertinent evidence in the claims file.  

6.  Thereafter, the RO/AMC must readjudicate the increased rating claim in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO/AMC must furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable time period during which the Veteran can respond.  Then, the RO/AMC must return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


